NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DANNY LEE WILLIAMS,                             No. 15-16842

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00640-RCJ-
                                                 WGC
   v.

 STATE OF NEVADA; et al.,                        MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Nevada state prisoner Danny Lee Williams appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Williams’ Eighth Amendment claims

because Williams failed to allege facts sufficient to show that defendants were

deliberately indifferent to his serious medical needs. See Toguchi v. Chung, 391
F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official acts with deliberate

indifference only if he or she knows of and disregards an excessive risk to the

inmate’s health; negligence, medical malpractice, and a difference of opinion

concerning the course of treatment in diagnosing or treating a medical condition do

not amount to deliberate indifference).

      The district court properly dismissed Williams’ First Amendment retaliation

claim because Williams failed to allege facts sufficient to show that defendants

acted with retaliatory intent to chill his exercise of protected conduct. See

Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (setting forth elements of

retaliation claim in prisoner context).

      The district court did not abuse its discretion by denying Williams leave to

amend his complaint because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth standard of

review and explaining that leave to amend can be denied if amendment would be

                                          2                                     15-16842
futile).

       The district court did not abuse its discretion by denying Williams’ request

for appointment of counsel because Williams failed to demonstrate exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103-04 (9th

Cir. 2004) (setting forth standard of review and describing the factors to be

considered before appointing counsel).

       We reject as without merit Williams’ contention that the district court was

biased because it considered the arguments contained in defendants’ motions to

dismiss.

           Williams’ request to enter default judgment against defendants-appellees

Sierra Surgery Center and Sierra Imaging, set forth in his reply brief, is denied.

       AFFIRMED.




                                            3                                   15-16842